Name: Commission Regulation (EEC) No 3890/90 of 27 December 1990 on temporary measures for the sheepmeat sector
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 No L 367/ 154 Official Journal of the European Communities 29 . 12. 90 COMMISSION REGULATION (EEC) No 3890/90 of 27 December 1990 on temporary measures for the sheepmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Whereas Article 4 (2) of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), states that the Community quotation for the standard Commu ­ nity quality for fresh or chilled sheep carcases is to be instituted in all Member States by 1 January 1991 at the latest ; Whereas the Commission has sent the Council a proposal on determination of this Community standard quality ; whereas the Council has not so far taken a decision on this matter ; whereas the transitional provisions set out in Article 22 (3) of Regulation (EEC) No 3013/89 expire at the end of the 1990 marketing year ; Whereas the Commission must discharge its responsibili ­ ties under the Treaty by taking the action that is essential in the meantime to ensure that the market organization in question continues to operate and disturbances are avoided ; whereas in particular the arrangements for deter ­ mining the prices of fresh or chilled carcases on the representative markets of each quotation area must continue to operate and the provisions of Commission Regulation (EEC) No 1481 /86 of 15 May 1986 on the determination of prices of fresh or chilled lamb carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community (2), as last amended by Regulation (EEC) No 3983/89 (3), must remain applicable ; Whereas this action is intended solely to maintain exis ­ ting arrangements temporarily and is without prejudice to any subsequent decision of the Council, HAS ADOPTED THIS REGULATION : Article 1 Prices of fresh or chilled sheep carcases on the representa ­ tive Community markets shall be established on the basis of the prices recorded on the representative market or markets of each quotation area, as defined in Article 4 ( 1 ) of Regulation (EEC) No 3013/89, for the various catego ­ ries of fresh or chilled sheep carcases. The provisions set out in Article 22 (3) of that Regulation shall apply. Article 2 For the purpose of determination of fresh or chilled sheep carcase prices in accordance with Article 1 the provisions set out in Regulation (EEC) No 1481 /86 shall be appli ­ cable. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until the measures adopted by the Council in application of Article 4 (2) of Regulation (EEC) No 3013/89 become applicable . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 130, 16. 5. 1986, p. 12. O OJ No L 380, 29. 12. 1989, p. 26 .